Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed on 6/1/2022. As directed by the amendment, claim 1 has been amended, claims 2-3 and 6-7 have been canceled, and no claims have been added. Therefore, claims 1-3 and 6-7 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claims 1-3 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross (2005/0268911) in view of Nichols et al (2004/0025865), and further in view of Yuan et al (2010/0039066).
Regarding claim 1, Cross discloses an inhalator device (Cross, Fig. 13, aerosol delivery device 100), comprising an inhalator component detachably coupled to an inhalator part (Fig. 13, cartridge 130 is an “inhalator component” that is detachably coupled to the dispensing unit 150, which forms an “inhalator part”), for intermittent formation, synchronous with inhalation or drawing, of at least one of a vapor air mixture or a condensation aerosol (Fig. 13, cartridge 130, forms a vapor air mixture as indicated by the air flow arrows), the inhalator device comprising: a housing (Fig. 13, cartridge 130 has a housing); a chamber arranged in the housing (Fig. 13, air flow 138 indicates there is a chamber within the housing of cartridge 130); an air admission opening for supply of air from the surroundings to the chamber (Fig. 13 depicts air openings in the housing of cartridge 130); an electric heating element for evaporating a portion of a liquid material (Fig. 13, metal foils 136 are electrically connected to the power supply 154; see [0084]. [0069] discloses that the heated material may be a liquid solution), wherein a vapor that is formed is mixed in the chamber with the air supplied through the air admission opening to form the at least one of the vapor air mixture or condensation aerosol (Fig. 13, vapor forms from the drug coated foils when heated); and a flow sensor comprising a first thermistor to detect a beginning of inhalation, wherein the first thermistor is connected to a circuit board (Fig. 13, breath sensor 134; [0084] discloses that the flow sensor may be a thermistor), signals issued by the first thermistor are configured to be processed in an integrated circuit (Fig. 13, microcontroller 152 communicates with breath sensor 134), and the integrated circuit is configured to switch to an energy saving sleep mode as long as the inhalator component is not coupled to the inhalator part ([0085] discloses that, when not operating, the microcontroller 152 is maintained in sleep mode until the cartridge 130 is inserted into the device. Thus, if the cartridge 130 is never inserted into the dispensing unit 150, the integrated circuit will remain switched to an energy saving sleep mode).
Cross does not disclose that the liquid material is housed in a liquid container.
However, Nichols teaches an aerosol generator for drug formulation (Fig. 3, aerosol generator 100) comprising an inhalator component detachably coupled to an inhalator part (Fig. 3, fluid delivery assembly 110 is an “inhalator component” that is detachably coupled to the drive assembly 112, which forms an “inhalator part.” See [0035]). Nichols additionally teaches that the inhalator component has an electric heating element for evaporating a portion of a liquid material housed in a liquid container (Fig. 3, delivery assembly 110 has a liquid reservoir 106 and a heater 130. See [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inhalator component of Cross to have a liquid material housed in a liquid container as taught by Nichols, as such a modification is the simple substitution of one known liquid carrier device in an inhalator (i.e. the liquid container of Nichols) for another known liquid carrier device in an inhalator (i.e. the metal foils holding liquid solution of Cross) to obtain the predictable result of providing an inhalator with the necessary drug solution to be vaporized or aerosolized for delivery to a patient. 
The modified device of Cross is configured to be in an energy saving mode if the inhalator component is not coupled to the inhalator part (Cross, [0085]), but does not disclose that the integrated circuit is configured to switch from an operating mode into an energy saving sleep mode if the inhalator component is not coupled to the inhalator part.
However, Yuan teaches a two-component system comprising a charging device and a receiving device to be powered or charged (Fig. 2, charging device 110 and receiving device 250), wherein the charging device is configured to switch from an operating mode into an energy saving mode if the receiving device not coupled to the charging device ([0024] discloses that the charging component 140 is turned off (i.e. an “energy saving mode”) when the electronic device is removed from the charging device to conserve power).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the modified device of Cross to switch from an operating mode to an energy saving sleep mode when the two removable components are not coupled to one another as taught by Yuan to conserve power. Cross discloses a concern for conserving power by placing the device in a sleep mode before a cartridge is inserted into the device, whereby Cross would be motivated to additionally enter a sleep mode when the cartridge is removed or decoupled from the device in a similar manner to Yuan’s teaching of turning off a charging device when an electronic device is removed or decoupled from the charging device.
Regarding claim 2, the modified device of Cross has the flow sensor as upstream of the electric heating element with respect to airflow through the device (Cross, Fig. 13, depicts the breath sensor 134 as located upstream of the metal heating foils 136).
Regarding claim 3, the modified device of Cross has the flow sensor comprising two thermistors (Cross, [0084], discloses that the breath actuation sensor 134 may comprise two temperature sensing devices, such as thermistors).
Regarding claim 6, the modified device of Cross has the integrated circuit as a microprocessor (Cross, Fig. 13, microcontroller 152).
Regarding claim 7, the modified device of Cross has a further control operation of the integrated circuit relates to a user interface (Cross, Fig. 13, LCD display user interface interacts with the microcontroller 152).
Response to Arguments
5.	Applicant’s arguments filed on 6/1/2022 on Pages 5-6 with respect to claim 1 and regarding housing a liquid in a liquid container being contrary to the teachings found in Cross have been considered, but are not persuasive. While Cross does disclose liquid formulation that is pre-disposed on a heated support, Cross does not teach away from using other types of liquid carrying means. Nichols similarly provides a cartridge comprising both a source of liquid formulation and a heating mechanism. Modifying the inhalator device of Cross to have a liquid material housed in a liquid container and an electric heating element as taught by Nichols is the simple substitution of one known liquid carrier device in an inhalator (i.e. the liquid container of Nichols) for another known liquid carrier device in an inhalator (i.e. the metal foils holding liquid solution of Cross) to obtain the predictable result of providing an inhalator with the necessary drug solution to be vaporized or aerosolized for delivery to a patient.
6.	Applicant’s arguments filed on 6/1/2022 on Pages 6-7 with respect to claim 1 and regarding Cross not disclosing the integrated switch switching from an operating mode into a sleep mode have been considered, but are moot in view of the new grounds of rejection presented in this office action. The newly applied reference of Yuan teaches one component in a two-component system switching from an operating mode to a sleep mode when the two components of the system are decoupled from one another to save power (Yuan, [0024]).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785